Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 8, 2015

                                          No. 04-15-00624-CR

                                        IN RE Jaime LUEVANO

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

        On October 1, 2015, relator filed a pro se petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on October 8, 2015.


                                                           _________________________________
                                                           Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2015.



                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court




1
  This proceeding arises out of Cause No. 15-03-00028-CRK, styled The State of Texas v. Jaime Luevano, pending
in the 218th Judicial District Court, Karnes County, Texas, the Honorable Paul Canales presiding.